No. 13199

          I N THE SUPREME COURT OF THE STATE O M N A A
                                              F OTN

                                                1976



THE STATE O MONTANA,
           F

                                      P l a i n t i f f and Respondent,

      -vs        -
ROBERT DAVID FEELEY,

                                      Defendant and A p p e l l a n t ,



Appeal from:                 District Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                             Honorable C h a r l e s Luedke, Judge p r e s i d i n g .            P


Counsel o f Record:

     For A p p e l l a n t :

                 Keefer and Roybal, B i l l i n g s , Montana
                 J. Dwaine Roybal argued, B i l l i n g s , Montana

     For Respondent:

                 Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
                  Montana
                 Charles Erdmann argued, A s s i s t a n t A t t o r n e y General,
                  Helena, Montana
                 Harold F. H a n s e r , a r g u e d , County A t t o r n e y B i l l i n g s ,
                  Montana

     For Amicus C u r i a e :

                     Charles M, Brown appeared, Helena, Montana



                                                           Submitted:        A p r i l 2 2 , 1976

                                                              Decided :    m[ S :ga
Filed :   ;:li         ?-I
                       3 '3.c
                             fyT.7
Mr.   J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .


             T h i s i s a n a p p e a l by d e f e n d a n t R o b e r t David F e e l e y from

a judgment e n t e r e d i n t h e d i s t r i c t c o u r t , Yellowstone County,

Hon. C h a r l e s Luedke p r e s i d i n g , f o l l o w i n g a j u r y v e r d i c t f i n d i n g

F e e l e y g u i l t y of t h e f t .

             F e e l e y was charged w i t h t h r e e c o u n t s o f h o r s e t h e f t

p u r s u a n t t o s e c t i o n 94-6-302(1),         R.C.M.     1947.       H e was found

g u i l t y o f one c o u n t , t h e f t o f a h o r s e owned by Glen L a r s e n , and

s e n t e n c e d t o t e n y e a r s i n t h e Montana S t a t e P r i s o n .

             The j u r y h e a r d t h i s t e s t i m o n y c o n c e r n i n g t h e t h e f t :

Glen L a r s e n t e s t i f i e d he owned a b l a c k mare w i t h t h e l e t t e r s

"CLR" t a t o o e d i n s i d e i t s lower l i p , a t a t o o which he s a i d would

n o t be n o t i c e d i n a c a s u a l i n s p e c t i o n , and t h e h o r s e w a s p a s t u r e d

a t t h e Rob S t e p h e n s r a n c h on Blue Creek.               A neighbor of Stephens,

G o l d i e P a t t e r s o n , t e s t i f i e d t h i s same h o r s e wandered o n t o h e r

p a s t u r e and i n a n a t t e m p t t o i d e n t i f y t h e owner, s h e a s k e d defend-

a n t F e e l e y t o examine t h e h o r s e .         Defendant t o l d h e r he had n o t

seen t h e horse before.                  On J a n u a r y 8 o r 9, 1975, s h o r t l y a f t e r

defendant's v i s i t t o Goldie P a t t e r s o n ' s ranch, t h e horse disappeared.

             On F e b r u a r y 3 , 1975, Maxine Gibson, a p a r t t i m e i n s p e c t o r

f o r t h e s t a t e of Montana, t e s t i f i e d s h e i n s p e c t e d a mare s i m i l a r

i n c o l o r t o t h e h o r s e i n q u e s t i o n f o r d e f e n d a n t a t Rockvale,

Montana.        Not f i n d i n g a b r a n d , s h e assumed t h e h o r s e belonged t o

d e f e n d a n t and d i d n o t r e q u i r e a b i l l of s a l e b u t m e r e l y i s s u e d

a n a n n u a l p e r m i t l i s t i n g d e f e n d a n t a s owner o f t h e h o r s e .          On

February 5 , 1 9 7 5 , defendant brought t h e horse i n q u e s t i o n t o t h e

Lewistown P u b l i c Auction where J i m A r t h u r , a brand i n s p e c t o r

f o r t h e s t a t e of Montana, i n s p e c t e d t h e h o r s e b u t found no brand.

A t t h i s t i m e , A r t h u r t e s t i f i e d d e f e n d a n t t o l d him he had owned

t h e h o r s e f o r some t i m e .        Defendant t h e n s o l d t h e h o r s e i n

Lewistown u s i n g t h e l o c a l i n s p e c t i o n p e r m i t o b t a i n e d i n Rockvale

a s e v i d e n c e of t i t l e .       Subsequent i n v e s t i g a t i o n by t h e Department

                                               - 2 -
 o f L i v e s t o c k d i s c l o s e d t h e h o r s e i n s p e c t e d a t Rockvale and

s o l d a t Lewistown was i n f a c t , Glen L a r s e n ' s h o r s e .

             D e f e n d a n t ' s v e r s i o n r e g a r d i n g t h e manner he o b t a i n e d

t h e L a r s e n h o r s e was:       That w h i l e a t t h e S t a n d a r d Bar i n B i l l i n g s ,

a n u n i d e n t i f i e d p e r s o n o f f e r e d t o s e l l him a h o r s e ,    They t r a v e l e d

t h a t n i g h t t o P r y o r , Montana, where d e f e n d a n t bought t h e h o r s e i n

question.         H e t e s t i f i e d he r e c e i v e d a b i l l of s a l e a t t h a t t i m e ,

b u t it w a s s u b s e q u e n t l y d e s t r o y e d by f i r e on March 2 , 1975.

             Defendant p r e s e n t s two i s s u e s t o t h i s C o u r t f o r r e v i e w :

              (1) Was t h e r e s u f f i c i e n t e v i d e n c e t o s u s t a i n a c o n v i c t i o n ?

              ( 2 ) Does s e c t i o n 94-6-302 ( 4 ) , R.C.M.               1947, which makes

t h e f t o f a "commonly d o m e s t i c a t e d hoofed a n i m a l " a f e l o n y , deny

d e f e n d a n t e q u a l p r o t e c t i o n o f law?

             Defendant c o n t e n d s t h e e v i d e n c e was i n s u f f i c i e n t t o s u s -

t a i n a c o n v i c t i o n f o r h o r s e t h e f t i n Yellowstone County on two

grounds :

             F i r s t , i n g e n e r a l t e r m s , t h e e v i d e n c e a t b e s t gave mere

grounds f o r s u s p i c i o n and a s such was n o t s u f f i c i e n t t o j u s t i f y

c o n v i c t i o n of a c r i m e .

             Second, and more s p e c i f i c a l l y , t h e s t a t e f a i l e d t o p r o v e

a s a n e l e m e n t of t h e c r i m e , t h e l o c a t i o n o f t h e a l l e g e d a c t i n

t h a t no e v i d e n c e was e v e r o f f e r e d t o p r o v e d e f e n d a n t s t o l e a

h o r s e i n Yellowstone County.

             W cannot agree with defendant's general contention of
              e

t h e l a c k of s u b s t a n t i a l e v i d e n c e t o c o n v i c t .   Defendant was

charged and c o n v i c t e d of t h e o f f e n s e o f t h e f t a s d e f i n e d i n

s e c t i o n 94-6-302(1),         R.C.M.      1947:

             " ( 1 ) A p e r s o n commits t h e o f f e n s e of t h e f t when
             he p u r p o s e l y o r knowingly o b t a i n s o r e x e r t s un-
             a u t h o r i z e d c o n t r o l o v e r p r o p e r t y o f t h e owner,
             and :

             " ( a ) h a s t h e p u r p o s e o f d e p r i v i n g t h e owner o f t h e
             property; o r

             " ( b ) p u r p o s e l y o r knowingly u s e s , c o n c e a l s , o r
             abandons t h e p r o p e r t y i n s u c h manner a s t o d e p r i v e
              t h e owner of t h e p r o p e r t y ; o r

              " ( c ) u s e s , c o n c e a l s , o r abandons t h e p r o p e r t y
              knowing s u c h u s e , concealment o r abandonment
              p r o b a b l y w i l l d e p r i v e t h e owner! of t h e p r o p e r t y . "

              The t e s t i m o n y a t t r i a l c l e a r l y . d e m o n s t r a t e d d e f e n d a n t

was i n p o s s e s s i o n o f a b l a c k mare and had, i n f a c t , s o l d t h a t

horse.        Glen L a r s e n t e s t i f i e d t h e h o r s e i n q u e s t i o n c a r r i e d h i s
                                                                     L   *

t a t o o and was owned by him.                    Nowhere i n t h e t r a n s c r i p t i s t h e r e

any i n d i c a t i o n d e f e n d a n t was a c t i n g f o r - t h e b e n e f i t of L a r s e n

d u r i n g t h e t i m e when he p o s s e s s e d and s u b s e q u e n t l y s o l d t h e h o r s e .

Therefore, s u b s t a n t i a l d i r e c t evidence e x i s t s t o i n d i c a t e defend-

a n t exerted unauthorized c o n t r o l over                              of t h e owner s o
         deprive
a s t o / t h e owner, t h e c r i m i n a l a c t c o n t e m p l a t e d i n s e c t i o n 94-6-302(1).

              A s t o evidence of criminal i n t e n t ,                   " * * * knowingly                  * * *
                                                                 .
                                                                 *

purposely         * * *" ,                                                               ,
                                a s c o n t e m p l a t e d by s k c t i o n 94-6-302 (1) a n

e x a m i n a t i o n of t h e t e s t i m o n y l e a d s t o - t h e s e c o n c l u s i o n s :      Defend-

a n t i n a l l h i s t r a n s a c t i o n s w i t h o t h e r i n d i v i d u a l s concerning

t h i s h o r s e , r e p r e s e n t e d h i m s e l f t o be t h e owner.                He t e s t i f i e d he

had t h e b i l l o f s a l e f o r t h e h o r s e i n . q u e s t i o n u n t i l March 2,

1975, y e t he d i d n o t produce t h a t bil'l.of                           s a l e a t t h e Rockvale

i n s p e c t i o n o f F e b r u a r y 3 , 1975, o r t h e Lewistown s a l e o f F e b r u a r y

5, 1975.          Defendant t o l d brand i n s p e c t o r J i m A r t h u r he had owned

t h e h o r s e f o r some t i m e , w h i l e a month e a r l i e r he t o l d G o l d i e

P a t t e r s o n he had n e v e r s e e n t h e h o r s e b e f o r e .              To be s u r e s u c h

e v i d e n c e of i n t e n t i s , by n a t u r e , c i r c u m s t a n t i a l , b u t t h i s C o u r t

h a s r e p e a t e d l y h e l d t h e e l e m e n t of c r i m i n a l i n t e n t may be proven

by c i r c u m s t a n t i a l e v i d e n c e .   S t a t e v . Cooper, 158 Mont. 1 0 2 , 489

P.2d 99; S t a t e v. G a l l a g h e r , 1 5 1 Mont. 501, 445 P.2d 45; S t a t e
                                                                 b




v. Madden, 128 Mont. 408, 276 P.2d 974.                                      The r e a l q u e s t i o n h e r e

i s whether s u b s t a n t i a l c i r c u m s t a n t i a l e v i d e n c e e x i s t e d t o p r o v e

intent.         I n S t a t e v . F i t z p a t r i c k , 163 Mont. 220, 226, 516 P.2d

605, t h e C o u r t s a i d :

              "To f i n d a p e r s o n g u i l t y beyond a r e a s o n a b l e d o u b t ,
              each f a c t i n a chain of circumstances t h a t w i l l
          establish guilt need not be proven beyond a
                                        .  r o - - i s -- - - -
          reasonable doubt. What must be ~ - - - v e- k- - that-
                                    - -           .
                                                  A

          there is not a reasonable doubt arising from
          consideration of all the evidence in the case."
          (Emphasis supplied.)
Here, examination of the circumstantial evidence in its totality
clearly demonstrates defendant knew he possessed a horse belong-
ing to someone else and did so with criminal intent to deprive
the owner of the horse.      There was sufficient substantial evi-
dence to support the jury's verdict of guilty.            Where substan-
tial evidence exists to support the jury's verdict, it must
stand.    State v. Miner,       Mont.         ,   546 P.2d 252, 33 St.Rep.
201; State v. Stoddard, 147 Mont. 402, 412 P.2d 827; State v.
White, 146 Mont. 226, 405 P.2d 761.
         Defendant contends no evidence was offered to prove
Yellowstone County was the location of the crime as charged in
Count I of the Information; thus a necessary element of the crime
of theft remained unproved.      First,we note that location is not
an element of the crime of theft as defined in section 94-6-302,
R.C.M.   1947.   Defendant apparently has confused elements of a
crime with the doctrine of venue.           Second, examination of the
record reveals defendant failed to make any objection as to venue
prior to trial.     By neglecting to do so, defendant waived any
objection he might have had as to the place of trial.             Section
95-401, R.C.M.   1947.
         Defendant next contends section 94-6-302(4), R.C.M. 1947,
is unconstitutional as being a denial of equal protection of law
as guaranteed by the Fourteenth Amendment, United States Consti-
tution and Article 11, Section 4, 1972 Montana Constitution.             We
find no merit in this contention.
         For purposes of discussion, we set forth section 94-6-302(4):
         "(4) A person convicted of the offense of theft
         of property not exceeding one hundred fifty
         dollars ($150) in value shall be fined not to
         exceed five hundred dollars ($500) or be
           imprisoned in the county jail for any term not
           to exceed six (6) mopths, or both. A person
           convicted of the offense of theft of property
           exceeding one hundred fifty dollars ($150) in
           value or theft of any commonly domesticated
           hoofed animal shall be imprisoned in the state
           prison for any term not to exceed ten (10)
           years." (Emphasis added.)
Defendant bases his contention on the fact section 94-6-302(4)
contains two classifications of felony theft.     One pertains to
"commonly domesticated hoofed animals" for which no minimum
monetary value is required for felony conviction.     The second
pertains to other animals and inanimate objects for which a
minimum monetary value in excess of $150 is required for felony
conviction.
           With regard to legislative classifications such as this,
this Court recently said in State v. Jack,        Mont   .    ,   539 P.2d
726, 729, 32 St.Rep. 858.
           " * * * Where the challenge extends only to the
           more general legislative classifications, the
           judicial inquiry must be limited to determining
           whether the distinction is justified by a rational
           basis. Stated another way, we can determine only
           whether the law has a sufficiently reasonable
           relation to a proper legislative purpose so as
           not to be deemed arbitrary. * * * In connection
           with this standard, a classification having some
           reasonable basis does not deny equal protection
           merely because it is not made with precise math-
           ematical nicety or results in some inequality.
           One who attacks the legislation has the burden
           of proving the classification to be arbitrary."
See also:    Montana Land Title Ass'n v. First American Title,
Mont   .    , 539 P.2d 711, 32 St.Rep. 874. Defendant failed to
meet his burden of proving unreasonable and arbitrary the felony

classification for theft of a "commonly domesticated hoofed
animal". As the Amicus Curiae brief of the Department of Live-
stock points out, this classification is both reasonable and
necessary.     Raising livestock is an important industry in Montana.
Theft of livestock is a problem of some magnitude because of the
state's large geographical area and small population.        In recog-
nition of these facts the legislature, as a deterrent, enacted
     severe penalties for such theft.    That the legislature felt
    such classification was still necessary is evidenced by the
    fact it was carried over to the Montana Criminal Code of 1973,
    with only minor changes.   In addition, we note other western
    states recently presented with this very issue have ruled
    such a felony classification for theft of livestock not to be a
    denial of equal protection.   The rationale for so holding was
    substantially the same as that advanced here.     See:   State v.
    Pacheco, 81 N.M. 97, 463 P.2d 521; State v. Webb, 96 Ida. 325,
    528 P.2d 669; People v. Thomas, 43 Cal.App.3d 862, 118 Cal.Rptr.
    226.
            The judgment of the district c o .y t is affirmed.
                                             ,




                                  ----  Ad%  ----- -------------- ---
                                                 Justice
    We concur:




u   n . R. D. McPhillips, district
     judge, sitting in place of Mr.
     Chief Justice James T. Harrison.